 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   COLLEEN M. COURTNEY,                            Case No. 1:18-cv-01244-SAB

12                  Plaintiff,                       ORDER RE NOTICE TO COURT

13          v.                                       (ECF No. 10)

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18         Plaintiff Colleen M. Courtney (“Plaintiff”), proceeding pro se and in forma pauperis,

19 filed this action seeking judicial review of a final decision of the Commissioner of Social
20 Security (“Commissioner” or “Defendant”) denying her application for disability benefits

21 pursuant to the Social Security Act. On December 26, 2018, Plaintiff filed a letter informing the

22 Court that she was not being served with documents in this matter.

23         While Plaintiff’s letter is somewhat unclear, it appears that she is alleging that she did not

24 receive documents that were served on September 14, 2018. Although Plaintiff alleges that she

25 did not receive the documents mailed on September 14, 2018, Plaintiff returned the service

26 documents. (ECF No. 7.) As Plaintiff returned documents that were included in the September
27 14, 2018 mailing, she did receive them.

28         Plaintiff states that the complaint that she filed was not served on her. Since Plaintiff


                                                     1
 1 filed the complaint she was not required to be served with a copy but should maintain a copy of

 2 all documents filed. To the extent that Plaintiff is complaining that she did not received a

 3 conformed copy of the complaint, if a conformed copy of a filed document is desired, Plaintiff

 4 must submit an additional copy of the document along with a postage paid return envelope.

 5 Local Rules of the United States District Court, Eastern District of California 101, Conventional

 6 Filing.

 7           Plaintiff states that she did not receive a copy of the consent form filed by Defendant in

 8 this matter. The Court notes that on December 27, 2018 a copy of the document was served on

 9 Plaintiff by the defendant. (ECF No. 11.)

10           Plaintiff states that she did not receive the summons returned executed, and asks for

11 clarification on a “bill” that she received from the United States Marshal for service of the

12 complaint. The United States Marshal serves the complaint without cost to Plaintiff as she is

13 proceeding in forma pauperis. On the bottom of the return of service the cost of service is

14 documented. The document that Plaintiff received showing the cost of service is the return of

15 service filed on the docket, not a bill for service.

16           Upon review of the docket, Plaintiff has been served with all documents that have been

17 filed in this action. The Clerk’s Office does not provide free copies of documents to parties. If

18 Plaintiff needs copies, copies up to 20 pages may be made by the Clerk’s Office at a charge of

19 $.50 per page. Should Plaintiff desire additional copies of the documents that have been filed,
20 she may request a copy from the Clerk of the Court 1) in person or 1) by mail and enclose

21 payment and a postage page return envelope.

22
     IT IS SO ORDERED.
23

24 Dated:      December 28, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      2
